[Cite as Mack v. Mack, 2019-Ohio-2379.]




                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




 KARLA MACK,                                    :

        Appellee,                               :         CASE NO. CA2018-09-179

                                                :              OPINION
     - vs -                                                     6/17/2019
                                                :

 PHILLIP MACK,                                  :

        Appellant.                              :




              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                            Case No. DR2014-11-1167


Cheryl R. Washington, 10 W. Second Street, Suite 2225, Dayton, Ohio 45402, for appellee

Scott N. Blauvelt, 315 South Monument, Hamilton, Ohio 45011, Ohio 45069, for appellant



        S. POWELL, J.

        {¶ 1} Appellant, Phillip Mack ("Father"), appeals the decision of the Butler County

Court of Common Pleas, Domestic Relations Division, denying his request to be designated

as his son's residential parent for school purposes. Father also appeals from the domestic

relations court's decision modifying his parenting time schedule with his son. For the

reasons outlined below, we affirm.
                                                                      Butler CA2018-09-179

                              Facts and Procedural History

       {¶ 2} On November 23, 2015, Father and appellee, Karla Mack ("Mother"), were

divorced. The parties have one child, I.M., who was five years old at the time of the divorce.

Following their divorce, the parties were subject to a separation agreement and shared

parenting plan. As relevant here, the shared parenting plan provided Father with parenting

time and designated Mother as I.M.'s residential parent for school purposes.             It is

undisputed that Mother has retained that designation at all times relevant.

       {¶ 3} Following their divorce, both parties moved out of Ohio to pursue other

employment opportunities; Father moved to Pennsylvania in late 2016 while Mother moved

to North Carolina with I.M. in the summer of 2017. Since moving to North Carolina with

Mother, I.M. began attending school in Mother's local school district. While there, I.M. has

made friends and has participated in school sports. I.M. has never attended school in Ohio.

       {¶ 4} On December 8, 2017, five months after Father moved back to Ohio, Father

filed a motion requesting the domestic relations court to modify the parties' shared parenting

plan by designating him as I.M.'s residential parent for school purposes. In support, Father

argued the modification would provide I.M. with a "structured environment" and allow him

"more contact with extended family members" located in Ohio. Father also moved the

domestic relations court to modify the parties' parenting time to coincide with his and

Mother's work schedules.

       {¶ 5} On December 28, 2017, a hearing on Father's motion was held before a

domestic relations court magistrate. Both Father and Mother testified at this hearing. After

taking the matter under advisement, the magistrate issued a decision modifying the parties'

shared parenting plan by designating Father as I.M.'s residential parent for school

purposes. Despite Father and Mother living approximately nine hours apart, the magistrate

also modified the parties' parenting time by awarding Mother parenting time with I.M. on

                                             -2-
                                                                      Butler CA2018-09-179

alternate weekends.

       {¶ 6} Mother filed a number of objections to the magistrate's decision. Mother's

objections challenged the magistrate's decision designating Father as I.M.'s residential

parent for school purposes and the magistrate's decision modifying the parties' respective

parenting time. After receiving Mother's objections, the domestic relations court held a

hearing on the matter. Just as they had done at the hearing held before the domestic

relations court magistrate, both Father and Mother testified at this hearing.

       {¶ 7} On August 2, 2018, the domestic relations court issued a decision that

affirmed in part, reversed in part, and modified the magistrate's decision. As pertinent to

this appeal, the domestic relations court rejected the magistrate's decision designating

Father as I.M.'s residential parent for school purposes. The domestic relations court also

rejected the magistrate's decision regarding the parties' respective parenting time

schedules, opting instead to implement a parenting time schedule that was dependent on

where Father was then stationed for work.

       {¶ 8} Specifically, when Father's employment placed him within 50 miles of

Mother's residence in North Carolina, the domestic relations court ordered:

              [Father] shall be able to exercise parenting time when within 50
              miles of [Mother's] residence in North Carolina upon 24 hour
              notice. If [Father] is in the area overnight and has a suitable
              place for [I.M.] to stay, he may keep [I.M.] overnight for as long
              as he is in the area, up to seven days. As an exception to the
              transportation orders below, [Father] shall provide
              transportation from his location to [Mother's] residence if she is
              required to work. Otherwise, the parties shall meet in the middle
              or alternate transportation.

       {¶ 9} And, when Father's employment placed him within 100 miles of Mother's

residence in North Carolina, the domestic relations court ordered:

              [Father] shall have alternate weekends if he is within 100 miles
              of [Mother's] residence, with seven days notice. The weekends
              shall begin from after school on the last day of school before the

                                             -3-
                                                                           Butler CA2018-09-179

               weekend, and end at 8 PM the evening before school starts.
               This includes any long weekends.

        {¶ 10} The domestic relations court also established a transportation order regarding

Father's parenting time on holidays and I.M.'s summer vacation. Specifically, the domestic

relations court ordered:

               The parties shall meet in Weston, West Virginia, or another
               agreed location located geographically between the parties'
               residences. If [Father] is traveling for his work, [Mother] shall
               agree to meet him halfway between his work location and her
               residence, so long as the child does not incur total travel longer
               than nine hours. [Mother] will switch shifts to provide this
               transportation if necessary.

        {¶ 11} The domestic relations court explained that it found these orders were in I.M.'s

best interest because:

               It is not in [I.M.'s] best interest to travel for the approximate nine
               hours between the parents' residences for less than three days
               of parenting time. The court has fashioned specific parenting
               time and transportation orders in the event that the parties are
               geographically closer.

                               Appeal and Standard of Review

        {¶ 12} Father now appeals from the domestic relations court's decision, raising two

assignments of error for review.        Both of Father's assignments of error address the

modification of the parties' shared parenting plan. When a parent seeks to modify the terms

of the shared parenting plan, such as the case here, the best-interest standard in R.C.

3109.04(E)(2)(b) applies. Hall v. Hall, 12th Dist. Butler No. CA2018-05-091, 2019-Ohio-81,

¶ 21.

        {¶ 13} Pursuant to R.C. 3109.04(E)(2)(b), the domestic relations court may modify

the terms of the shared parenting plan "if the court determines that the modifications are in

the best interest of the children[.]" Under this standard, and in accordance with R.C.

3109.04(F)(1), the domestic relations court must consider all relevant factors, including, but


                                                -4-
                                                                          Butler CA2018-09-179

not limited to:

                  (1) The wishes of the child's parents regarding the child's care;

                  (2) The child's wishes and concerns as to the allocation of
                  parental rights and responsibilities concerning the child, the
                  wishes and concerns of the child, as expressed to the court;

                  (3) The child's interaction and interrelationship with the child's
                  parents, siblings, and any other person who may significantly
                  affect the child's best interest;

                  (4) The child's adjustment to the child's home, school, and
                  community;

                  (5) The parent more likely to honor and facilitate court-approved
                  parenting time rights or visitation and companionship rights;

                  (6) Whether either parent has failed to make all child support
                  payments, including all arrearages, that are required of that
                  parent pursuant to a child support order under which that parent
                  is an obligor;

                  (7) Whether either parent has established a residence, or is
                  planning to establish a residence, outside this state.

       {¶ 14} The domestic relations court's determination of what is in the best interest of

a child will not be reversed absent an abuse of discretion. McNeal v. Mahon, 12th Dist.

Clermont No. CA2015-11-094, 2016-Ohio-5373, ¶ 20. An abuse of discretion implies that

the court's attitude was unreasonable, arbitrary, or unconscionable. In re B.K., 12th Dist.

Butler No. CA2010-12-324, 2011-Ohio-4470, ¶ 12, citing Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219 (1983). "This highly deferential standard of review rests on the premise that

the trial judge is in the best position to determine the credibility of witnesses because he or

she is able to observe their demeanor, gestures, and attitude." Rarden v. Rarden, 12th

Dist. Warren No. CA2013-06-054, 2013-Ohio-4985, ¶ 10.

       {¶ 15} Assignment of Error No. 1:

       {¶ 16} THE DECISION DENYING APPELLANT'S MOTION TO BE DESIGNATED

RESIDENTIAL PARENT FOR SCHOOL PURPOSES WAS CONTRARY TO THE

                                                 -5-
                                                                          Butler CA2018-09-179

MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 17} In his first assignment of error, Father argues the domestic relations court

erred by denying his request to modify the parties' shared parenting plan by designating

him as I.M.'s residential parent for school purposes. We disagree.

       {¶ 18} As noted above, we review the modification of a parties' shared parenting plan

designating a child's residential parent for school purposes for an abuse of discretion. In re

A.N.G.G., 12th Dist. Warren No. CA2018-08-084, 2019-Ohio-1294, ¶ 16. Such a review

requires this court to determine whether it was an abuse of discretion for the domestic

relations court to find it was in I.M.'s best interest for Mother to remain the child's residential

parent for school purposes. The domestic relations court reached its decision by analyzing

the best interest factors outlined in R.C. 3109.04(F)(1). The following is a summary of the

domestic relations court's best interest findings.

       {¶ 19} Initially, as it relates to the parties' wishes regarding I.M.'s care, the domestic

relations court noted that Mother had been designated I.M.'s residential parent for school

purposes in the parties' shared parenting plan. But, as evidenced by Father's motion, the

domestic relations court found Father wanted to modify the parties' shared parenting plan

to designate him as I.M.'s residential parent for school purposes.

       {¶ 20} Next, in regard to I.M.'s wishes, the domestic relations court noted that it had

reviewed the audio recording of the in camera interview between the magistrate and I.M.

Following this review, the common pleas court noted that it found I.M. had answered the

magistrate's questions appropriately. The domestic relations court also noted that its review

of the in camera interview proved that I.M. "loves both parents and enjoys his parenting

time with both of them."

       {¶ 21} As for I.M.'s interaction and interrelationship with his parents and any other

person who may significantly affect his best interest, the domestic relations court found

                                                -6-
                                                                       Butler CA2018-09-179

Mother had been designated I.M.'s residential parent for school purposes since I.M. had

first started attending school. The domestic relations court also found Mother had secured

a tutor for I.M. to assist in his academic progress, as well as a therapist "for the purposes

of helping [I.M.] adjust to his father's frequent absences due to work responsibilities."

       {¶ 22} As it relates to Father, the domestic relations court found Father had recently

moved from his apartment in Pennsylvania back to Ohio where he resided with his mother

and sister. However, despite Father now residing with family in Ohio, the domestic relations

court noted that Father's sister testified Father "was in the home approximately every other

weekend." The domestic relations court also found that Father's extended family and

girlfriend had acted as "caregivers" for I.M. due to Father's frequent absences for work.

       {¶ 23} The domestic relations court further found Father had secured employment

with a local public school district that would allow him to have more consistent hours close

to home. But, as the domestic relations court found, "four months after filing his motions,

[Father] retained the job where he continues to travel extensively." The domestic relations

court also found Father's chosen employment required him to remain in the same locale

"for as long as the project lasts." This, as the record indicates, could last many months or

even years.

       {¶ 24} In regard to I.M.'s adjustment to his home, school, and community, the

domestic relations court found I.M. had never attended school in Father's local school

district in Ohio. The domestic relations court instead found I.M. was enrolled in elementary

school in North Carolina "and likely has started the new school year there." The domestic

relations court also found Mother had "obtained after school assistance" for I.M. in reading

and math, as well as "obtained counseling for [I.M.] for assistance in dealing with his

infrequent contact with [Father.]"

       {¶ 25} The domestic relations court further found in regard to Father, Father's

                                              -7-
                                                                         Butler CA2018-09-179

girlfriend, and Father's mother:

              [Father] was unable to testify which school the child would
              attend if he were designated residential parent for school
              purposes. He testified that he would either take the child to
              school, or have him attend the school where his girlfriend's
              children attend and catch the bus with his girlfriend's children.

              [Father's girlfriend] testified as to the school that the child would
              attend if [Father] were designated residential parent. She
              further testified that her mother would be caregiver for
              afterschool. She further testified this child is bonded to her
              mother, although no other evidence was presented as to this
              bond.

       {¶ 26} As for the parent more likely to honor and facilitate court-approved parenting

time rights, the domestic relations court found Father had failed to communicate with Mother

on certain aspects of I.M.'s care. This includes Father failing to provide Mother with his

contact information and with proper notification regarding family vacations as required by

the parties' shared parenting plan. Specifically, the domestic relations court found Father

"did not communicate with [Mother] regarding the trip with [I.M.] to Gatlinburg, or his

girlfriend's transport of [I.M.] back to Ohio."

       {¶ 27} As it relates to Mother, the domestic relations court found Mother had not

sought to diminish Father's parenting rights with I.M. The domestic relations court instead

found Mother "makes an effort" to communicate with Father. Yet, even then, the domestic

relations court found Mother had "failed to fully communicate and make decisions with

[Father]." Therefore, according to the domestic relations court, "neither party includes the

other in decision-making or information regarding this child."

       {¶ 28} Moreover, when considering whether either parent had failed to make all child

support payments, including all arrearages, the domestic relations court found Father was

in arrears on his child support obligations dating back to the summer of 2017. However,

although in arrears, the domestic relations court noted Mother's testimony that she


                                                  -8-
                                                                      Butler CA2018-09-179

"believed" Father was still making payment towards his arrears, "but did not provide a recent

history."

       {¶ 29} Finally, with regard to whether either parent had established a residence, or

is planning to establish a residence, outside of Ohio, the domestic relations court found

Father's current employment required him to remain "in one location for as long as a project

takes." This, as noted above, could last many months or even years. The domestic

relations court also found that when I.M. was supposed to be with Father in Ohio that Father

was oftentimes "unable to fully exercise his parenting time" due to his busy work schedule.

       {¶ 30} Turning then to Mother, the domestic relations court noted that Mother had

moved to North Carolina with I.M. Due to this move, the domestic relations court found "[a]t

one time neither parent lived in the state of Ohio." The domestic relations court also found:

             [Father] has returned and has established his permanent
             residence as the house his mother and sister live in. [Mother]
             was training for her employment for a period of time, which she
             testified [precluded] her from participating in transportation. She
             is no longer in training. She has set shifts. On alternate weeks
             [Mother] works long hours during much of the week.

       {¶ 31} Despite having some concerns with Mother's work schedule, the domestic

relations court noted it was also "concerned that [Father's] extended family and girlfriend

will be the primary caregivers for this child." The domestic relations court found this

problematic because "third parties are not subject to the court's jurisdiction. Parenting

orders cannot be enforced against them."

       {¶ 32} Applying the abuse of discretion standard as outlined above, we find no error

in the domestic relations court's decision denying Father's request to modify the parties'

shared parenting plan by designating him as I.M.'s residential parent for school purposes.

That is to say the domestic relations court did not abuse its discretion by finding it was in

I.M.'s best interest for Mother to retain that designation. Father disputes the domestic


                                             -9-
                                                                        Butler CA2018-09-179

relations court's decision by arguing the domestic relations court made a number of

incorrect factual findings and gave "insufficient consideration" to several of the best interest

factors. This, according to Father, resulted in the domestic relations court unduly focusing

on evidence that was hostile to him while at the same time ignoring evidence that was

unfavorable to Mother. We find no merit to Father's claims.

       {¶ 33} Father's argument is essentially a challenge to the weight the domestic

relations court gave to each of the best interest factors. But, as this court has stated

previously, it is the role of the domestic relations court "'to determine the relative weight to

assign each factor, in relation to the others, when determining the [child's] best interest.'"

Manis v. Manis, 12th Dist. Warren No. CA2014-05-070, 2014-Ohio-5086, ¶ 22, quoting

Ruble v. Ruble, 12th Dist. Madison No. CA2010-09-019, 2011-Ohio-3350, ¶ 18. This court

should not, and will not, second-guess the domestic relations court's decision in regard to

the appropriate weight to be given to any one of those factors. In re A.B., 12th Dist. Butler

No. CA2009-10-257, 2010-Ohio-2823, ¶ 35; see, e.g., Albert v. Albert, 2d Dist. Montgomery

No. 24000, 2010-Ohio-6112, ¶ 32 ("[w]e defer to the trial court's determinations of the

parties' credibility and of the appropriate weight to be given to the statutory factors").

       {¶ 34} Father also argues this court should reverse the domestic relations court's

decision and reinstate the magistrate's original fact findings and conclusions of law when

considering "the magistrate's unique position to make credibility determinations." This we

do not dispute. But, even when a matter is tried before a magistrate, "[i]t is the primary duty

of the [domestic relations] court, and not the magistrate, to act as a judicial officer." Hart v.

Spenceley, 12th Dist. Butler No. CA2011-08-165, 2013-Ohio-653, ¶ 12. This is because

the domestic relations court, which serves as the judicial officer and ultimate fact finder,

"retains the ability to employ its own judgment in a case even if it refers a matter to a

magistrate." Id. at ¶ 13, citing Koeppen v. Swank, 12th Dist. Butler No. CA2008-09-234,

                                              - 10 -
                                                                      Butler CA2018-09-179

2009-Ohio-3675, ¶ 37. The domestic relations court is therefore "required to undertake an

independent review of the objected matters in order to ascertain that the magistrate has

properly determined the factual issues and properly applied the law." Panhorst v. Panhorst,

9th Dist. Summit No. 28959, 2019-Ohio-126, ¶ 21.

       {¶ 35} The record indicates the domestic relations court adhered to its role as a

judicial officer by independently reviewing the magistrate's decision. The domestic relations

court specifically stated as much by noting it had conducted a de novo review of the record

and the hearing transcript.    Therefore, when taking into consideration the role of the

domestic relations court, we find no error in the domestic relations court's decision making

its own fact findings, conclusions of law, and credibility determinations that were contrary

to those of the magistrate. This is particularly true here given the fact that the domestic

relations court judge heard testimony from both Father and Mother directly. The domestic

relations court was consequently able to make its own credibility determinations in deciding

what was in I.M.'s best interest.

       {¶ 36} It is clear that Father believes he should be designated I.M.'s residential

parent for school purposes. However, "[w]hile a parent's wishes about the care and control

of his or her children must be considered by the court, 'the parent's wishes should not be

placed before a child's best interest.'" (Internal brackets omitted.) Hall v. Hall, 12th Dist.

Butler No. CA2018-05-091, 2019-Ohio-81, ¶ 22, quoting Harrold v. Collier, 107 Ohio St. 3d
44, 2005-Ohio-5334, ¶ 44. The domestic relations court, just as this court on appeal, must

act in a way that places I.M.'s best interest above all else. Therefore, when considering the

record properly before this court, the domestic relations court's decision denying Father's

request to modify the parties' shared parenting plan by designating him as I.M.'s residential

parent for school purposes was not an abuse of discretion. Accordingly, finding no abuse

of discretion in the domestic relations court's decision, Father's first assignment of error

                                            - 11 -
                                                                       Butler CA2018-09-179

lacks merit and is overruled.

       {¶ 37} Assignment of Error No. 2:

       {¶ 38} THE TRIAL         COURT    ABUSED ITS        DISCRETION IN MODIFYING

APPELLANT'S PARENTING TIME.

       {¶ 39} In his second assignment of error, Father argues the domestic relations court

erred by modifying the parties' shared parenting plan as it relates to his and Mother's

respective parenting time schedules. Specifically, Father challenges the domestic relations

court's decision allowing him parenting time with I.M. on alternate weekends only if "he is

within 100 miles" of Mother's residence in North Carolina or "up to seven days" if he is

"within 50 miles" of Mother's residence. We review the modification of a parties' shared

parenting plan regarding visitation or parenting time for an abuse of discretion. In re R.L.S.,

12th Dist. Warren No. CA2013-12-117, 2014-Ohio-3294, ¶ 23. We find no abuse of

discretion here.

       {¶ 40} Father argues the domestic relations court abused its discretion by modifying

his parenting time schedule because the modification "effectively prevents" him from

spending time with I.M. other than on holidays and during I.M.'s summer vacation. Father

supports this claim by noting his employment typically requires him to travel to New York,

Pennsylvania, or New Jersey, but not North Carolina or the surrounding areas. This,

according to Father, creates an illusory parenting time schedule that is patently unfair when

considering it was Mother who made the "unilateral and unannounced" decision to move to

North Carolina.

       {¶ 41} After a full and thorough review of the record, we find no abuse of discretion

in the domestic relations court's decision. Father's chosen employment, coupled with

Mother's move to North Carolina, required the domestic relations court to fashion an

unorthodox parenting time schedule to serve I.M.'s best interest. Given the unique facts

                                             - 12 -
                                                                        Butler CA2018-09-179

and circumstances of this case, we commend the domestic relations court for fashioning

the parenting time schedule that it did. This is because, as the record indicates, the

domestic relations court went to great lengths to balance Father's request for additional

parenting time with I.M. with its findings regarding I.M.'s best interest. We find no error in

the domestic relations court's decision.

       {¶ 42} In so holding, we note that Father requested parenting time with I.M. at least

one weekend each month. It is therefore apparent that Father would, at least at this point,

like to spend more time with his son. Due to I.M.'s struggles in coping with Father's frequent

absence from his life, it is clear that I.M. desires the same. However, as the domestic

relations court found, "[i]t is not in [I.M.'s] best interest to travel for the approximate nine

hours between the parents' residences for less than three days of parenting time." Given

I.M.'s young age and need for stability, we agree with the domestic relations court's

decision.

       {¶ 43} We also agree with the domestic relations court's decision to put in place a

specific parenting time schedule and transportation order in the event that Father's

employment places him closer to Mother's residence in North Carolina. Although it appears

that Father's current employment typically requires him to travel to just New York,

Pennsylvania, or New Jersey, the record is devoid of any evidence indicating Father would

not be assigned to a project in North Carolina or the surrounding areas. Should that occur,

which for both Father and I.M.'s sakes we hope that it does, the parties are now fully aware

of their reciprocal obligations in providing I.M. with the opportunity to spend time with Father

should the opportunity arise.

       {¶ 44} We have no doubt that Father would like to spend more time with I.M. And,

as noted above, we also have no doubt that I.M. would like to spend more time with Father.

But that does not mean Father can dictate when and where he should be able to exercise

                                             - 13 -
                                                                       Butler CA2018-09-179

his parenting time. Nor does that mean Father can command I.M. to be transported from

North Carolina to Ohio should he happen to be at home in Ohio that weekend. It is I.M.'s

best interest that controls, not Father's. Therefore, finding no merit to any of the arguments

raised herein, Father's second assignment of error is overruled.

                                         Conclusion

       {¶ 45} The domestic relations court did not err by finding it was in I.M.'s best interest

for Mother to remain the child's residential parent for school purposes. We also find no

error in the domestic relations court's decision to modify the parties' shared parenting plan

as it relates to their respective parenting time schedules. Again, "[w]hile a parent's wishes

about the care and control of his or her children must be considered by the court, 'the

parent's wishes should not be placed before a child's best interest.'" (Internal brackets

omitted.) Hall, 2019-Ohio-81 at ¶ 22, quoting Collier, 2005-Ohio-5334 at ¶ 44. Therefore,

finding no error in the domestic relation court's decision, Father's two assignments of error

are overruled.

       {¶ 46} Judgment affirmed.


       RINGLAND, P.J., and PIPER, J., concur.




                                             - 14 -